United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  August 18, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-60506
                          Summary Calendar



SHALOM KINFE ANDEMSKEL,

                                    Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                    Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A78 874 271
                        --------------------

Before GARWOOD, JONES and SMITH, Circuit Judges.

PER CURIAM:*

     Shalom Kinfe Andemskel (Andemskel), a citizen of Eritrea,

petitions this court to review the judgment of the Board of

Immigration Appeals (BIA) affirming the decision of the

Immigration Judge (IJ) denying her application for asylum.         The

IJ determined that despite some mostly ambiguous evidence of past

persecution, Andemskel failed to establish a well-founded fear of

future persecution.   In reaching his decision, the IJ relied on

evidence that Andemskel remained in Eritrea without meaningful


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-60506
                                 -2-

incident for almost two years after the last claimed persecution

and that her father and three sisters remain in Eritrea without

harm and also evidence of dramatically changed country conditions

contained in the record.

     Andemskel argues that the presumption of a well-founded fear

of future persecution was not rebutted and that the IJ did not

analyze the facts correctly in determining the presumption was

rebutted.   We disagree.   We conclude that the decision is

supported by substantial evidence, and the evidence in the record

does not compel a contrary conclusion.     Mikhael v. I.N.S., 115
F.3d 299, 302 (5th Cir. 1997); Gomez-Mejia v. I.N.S., 56 F.3d
700, 702 (5th Cir. 1995).

     With regard to the claims requesting withholding of removal

and protection under the Convention Against Torture (CAT) raised

in her petition before the IJ, Andemskel correctly recognizes

that the standards for proving entitlement for withholding of

removal and for withholding under the CAT are higher than that

for asylum.   Because Andemskel has failed to satisfy the lower

standard for asylum based on the evidence in this case, she

concedes that it necessarily follows that she has failed to

satisfy the higher standards for her other two claims.

     Andemskel’s petition for review is DENIED.